Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 3/23/2021 has been considered.  Claims 5, 12, and 19 have been amended and Claims 2, 9, and 16 have been cancelled.  Claims 1, 3-8, 10-15, and 17-21 are pending and an action on the merit follows.  

Response to Arguments
Claim Objections
	Applicant asserts that the amendments overcome the claim objections of 12/23/2020.  Examiner respectfully disagrees and notes that although Applicant’s “Remarks” state that the limitations disclose “three or more data pings,” the claims filed 3/23/2021 recite “one or more data pings.”  
35 USC 112
	Examiner has withdrawn the indefiniteness rejections in light of Applicant’s amendments.  
35 USC 101
	Applicant primarily argues that the claims cannot be categorized as mental concepts or certain methods of organizing human activity.  “Remarks” at 8.  Examiner respectfully disagrees.  
	First, Applicant asserts that most of the limitations cannot practically be performed in the mind (i.e., receive transmissions from a beacon or device, query a database, receive data pings, triangulate a position of a beacon, generate and transmit a position alert).  Examiner respectfully disagrees.  Notably, the MPEP advises that a claim that requires computer structure may still recite a mental process.  MPEP 2106.05 (a) (2) (III) (C).  Specifically, sending and receiving data from beacons and devices and querying databases amounts to subject matter that the courts have found to be indicative of the use of a computer as a tool to perform a mental process.  Id.  For example, the court in Mortgage Grader, Inc. v. First Choice Loan Servs. Inc. opined that a claim to a borrower using a database to identify and compare loan packages was directed to a concept that could be performed by humans without a computer and thus fell into the category of abstract ideas.  Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324; 84 Fed. Reg. 50, 52.  Similarly, the pending claims recite mental concepts such as “querying” which may be performed via, for example, pen and paper or between persons, and the addition of a database does not alter the direction of the claims, which, as Applicant notes, is tracking the location of a pallet and a physical asset.  “Remarks” at 9.  Such location tracking may be performed by humans without a computer, and as such, the MPEP and 2019 PEG advises that claims to such matter are insufficient to be rendered patent-eligible.  Similarly, triangulating data points is an activity that humans have performed by hand in many instances and applying such concepts to a computing environment (i.e., a beacon and/or other devices) is insufficient to change the categorization of the limitation.  See MPEP 2106.05 (a) (2) (III) (C) (discussing “‘human cognitive actions’ that humans have performed for hundreds of years”).     
	Second, Applicant asserts that “none of the recitations of the claim have anything to do with human activity.”  “Remarks” at 9.  Examiner respectfully disagrees.  Examiner notes that, for example, the concept of generating and transmitting an alert is covered in the MPEP section discussing certain methods of organizing human activity with respect to generating and transmitting updates from a data source.  MPEP 2106.05 (a) (2) (II) (C).  Specifically, the MPEP advises that providing information to a person without disrupting a person’s primary activity is analogous to the nontechnical activity of passing a note and therefore falls under managing persons or relationships.  Id.  Similarly, Examiner respectfully submits that providing an alert to a receiving entity (i.e., a position alert) amounts to the nontechnical activity of passing a note or generating a notice.  As such, Examiner maintains that there is a fair characterization of certain methods of organizing human activity in the claims for at least this reason.  
	Accordingly, Examiner respectfully maintains the eligibility rejection, as indicated in the Final Rejection below.  

Claim Objections
Claims 1, 3-8, 10-15, and 17-21 are objected to because of the following informalities:  Claims 1, 8, and 15 disclose “triangulated using one or more data pings” but Applicant’s “Remarks” filed 3/23/2021 disclose that the claims recite “three or more data pings.”  Further, Examiner believes that Applicant intends for there to be multiple data pings used for the triangulation since triangulation by definition has three data points.  Claims 3-7, 10-14, and 17-21 depend on Claims 1, 8, and 15, respectively, and therefore are also objected to.  Appropriate correction or explanation is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Claims 8 and 15 substantially recite the limitations:  a computer-program product tangibly embodied in a non-transitory machine-readable storage medium of a device, including instructions that, when executed by one or more processors, cause the one or more processors to:  acquire an asset identifier from a beacon coupled to a pallet including a physical asset, wherein the identifier identifies the physical asset, and wherein the physical asset is associated with an entity; query a database for a record associated with the asset identifier that uniquely identifies the physical asset; extract an expected location of the physical asset from the record associated with the asset identifier; determine a first threshold; generate a first differential between the location indicator and the expected location; determine that the first differential is less than or equal to the first threshold; extract an expected position of the physical asset from the record associated with the asset identifier; triangulate a current position of the beacon within the expected location, wherein the current position is triangulated using one or more data pings, and wherein the current position is triangulated over a second communication protocol associated with ; determine a second threshold; and generate a second differential between the current position and the expected position, wherein when the second differential is greater than the second threshold, a position alert identifying an improper position of the physical asset is generated and transmitted.  
The recited limitations cover performance that, under the broadest reasonable interpretation, amount to subject matter that may be performed in the mind and limitations viewed as certain methods of organizing human activity, but for the recitation of generic computer components.  That is, other than reciting “a computer program product,” “non-transitory machine-readable storage medium of a device,” “tracking device,” “processor,” “beacon coupled to a pallet,” “first communication protocol,” “data pings,” and “second communication protocol,” nothing in the claim precludes the steps from practically being performed in the mind (or with pen and paper as per the October 2019 Update) or from reasonably being viewed as certain methods of organizing human activity.  For example, but for the recited elements, the limitations in the context of the claims cover tracking assets and determining positions and locations for generating alerts.  Accordingly, the claims recite an abstract idea.
The abstract idea is not integrated into a practical application.  As stated above, Claim 1 recites the additional elements of “a computer program product,” “non-transitory machine-readable storage medium of a device,” “tracking device,” “processor,” “beacon coupled to a pallet,” “first communication protocol,” “data pings,” and “second communication protocol” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of tracking assets), add insignificant extra-solution activity to the abstract idea (i.e. transmitting and/or receiving data), and generally link the use of the judicial exception to a particular technological environment or field of use (computer technology) such that they amount to no more than mere instructions to apply the exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to track assets.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea 
               The additional elements identified in Claims 8 and 15 are not sufficient to amount to significantly more than the abstract idea.  Processors, memories, and computing devices with corresponding processing, programming, and storing functions have been rendered insufficient to add significantly more to the ineligibility of a claim.  Alice Corp. Pty. Ltd. v. CLS Bank lnt’l, 134 S. Ct. 2347, 2358-59 (2014).  The beacons and communication protocols are comparable to the data transmissions over a network that were rendered insufficient to overcome the abstract idea in Symantec.  MPEP 2106.05 (d) II (finding such elements and corresponding actions to be well-understood, routine, and conventional activity).  Similarly, receiving data ping information falls under mere data gathering with an insignificant application.  See MPEP 2106.05 (g) (“Insignificant Extra-Solution Activity).  Further, applying conventional communication components to a computerized, asset-tracking field does not overcome the rejection in light of MPEP 2106.05 (h) (Field of Use and Technological Environment), as a computer that receives and sends information over a network is directed towards a field of use activity.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  Claims 8 and 15 are therefore ineligible.  
Dependent Claims 10-13 and 17-20 do not add “significantly more” to the ineligibility of Claims 8 and 15 and merely expand on the abstract of Claims 8 and 15 with generic components using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 10-13 and 17-20 cover subject matter that, under the broadest reasonable interpretation, amount to subject matter viewed as mental activities and certain methods of organizing human activity but for the generic components discussed in Claims 8 and 15 above.  The analysis for Claims 8 and 15 therefore applies to Dependent Claims 10-13 and 17-20.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  
See MPEP 2106.04 (a) (2) (II) (C) (providing information may be a certain method of organizing human activity); see also MPEP 2106.04 (a) (2) (III) (receiving data via devices may be mental concepts).  The abstract idea is not integrated into a practical application as the additional element of receiving data is claimed at a high level of generality.  Claims 14 and 21 are therefore directed to an abstract idea. The device(s) are not sufficient to amount to significantly more than the abstract idea because the device(s) for receiving data have been rendered well-understood, conventional, and routine activity by the courts.  Alice Corp. Pty. Ltd. v. CLS Bank lnt’l, 134 S. Ct. 2347 (2014).  Even when viewed as an ordered combination, Examiner finds no unconventional arrangement of elements as each additional element functions in the respective combination the same as when separate.  Claims 14 and 21 therefore lack inventive concept and are thus ineligible.  
Claims 1 and 3-7 recite substantially similar steps and features to those of Claims 8, 10-15, and 17-21 and recite only the additional elements of “beacon coupled to a pallet,” “tracking device associated with a beacon,” “database,” “data pings,” “first communication protocol,” “second communication protocol,” and “devices.”  Accordingly, the analyses for Claims 8, 10-15, and 17-21 equally apply to Claims 1 and 3-7.  Claims 1 and 3-7 are therefore not eligible.  

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-21 are allowable over the prior art but have other pending rejection(s) and objections as indicated in the action above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/N.E.B./Examiner, Art Unit 3627



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627